Case 1:17-cv-01602-RM-NRN Document 79 Filed 02/05/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Case No. 16-cv-00671-RM-NRN

  ISABEL VALVERDE
  MARIA SIMON; and those similarly situated

         Plaintiffs,
  v.

  XCLUSIVE STAFFING, INC.;
  XCLUSIVE MANAGEMENT, LLC D.B.A. XCLUSIVE STAFFING;
  XCLUSIVE STAFFING OF COLORADO, LLC;
  DIANE ASTLEY;
  OMNI INTERLOCKEN COMPANY, L.L.C.;
  OMNI HOTELS MANAGEMENT CORPORATION; and
  MARRIOTT INTERNATIONAL, INC.

         Defendants.


  Civil Case No. 17-cv-01602-RM-NRN

  JOSE TREJO;
  MARISOL TREJO;
  OBDULIA JULIE CORTES;
  VILMA DE JESUS ALVARENGA CARRANZA; and those similarly situated

         Plaintiffs,
  v.

  XCLUSIVE STAFFING, INC.;
  XCLUSIVE MANAGEMENT, LLC D.B.A. XCLUSIVE STAFFING;
  XCLUSIVE STAFFING OF COLORADO, LLC;
  DIANE ASTLEY; and
  WESTIN DIA OPERATOR, LLC,

         Defendants.


       JOINT MOTION FOR FOUR-DAY EXTENSION OF TIME TO FILE MOTION FOR
              PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 1:17-cv-01602-RM-NRN Document 79 Filed 02/05/19 USDC Colorado Page 2 of 4




                  CERTIFICATION PURSUANT TO D.C.COLO.LCIVR 6.1(c)

         Counsel for all Parties certify that this Motion shall be served on their clients after filing.

                                                 MOTION

         The Parties’ current deadline to file a motion for preliminary approval of their class action

  settlement is February 8, 2019. See Valverde, ECF Doc. 266; Trejo, ECF Doc. 77. In the process

  of drafting and conferring over that motion and the associated proposed notices, some unresolved

  issues have come up, including with respect to (1) the scope of the release for Defendants and the

  named Plaintiffs and (2) the proposed notice and disbursement plan for the class fund. Counsel for

  all Parties believe they have solutions for these issues but need additional time to confer with their

  clients about implementing those solutions. In particular, it will take Plaintiffs’ counsel significant

  time in the coming days to discuss any potential change in the nature and scope of the release with

  the named Plaintiffs, the majority of whom are monolingual Spanish speakers.

         In order to allow counsel time to meaningfully confer with their clients regarding these

  last-minute issues, the Parties request a short four-day extension, up to and including to February

  12, 2019, to submit their motion for preliminary approval.

                                                         Respectfully submitted,

                                                         s/Alexander Hood
                                                         Alexander Hood
                                                         David Seligman
                                                         Towards Justice
                                                         1410 High Street, Suite 300
                                                         Denver, CO 80218
                                                         Tel.: 720-239-2606
                                                         Fax: 303-957-2289
                                                         Email: alex@towardsjustice.org



                                                    2
Case 1:17-cv-01602-RM-NRN Document 79 Filed 02/05/19 USDC Colorado Page 3 of 4




                                          Attorneys for Plaintiffs

                                          s/Matthew M. Morrison
                                          Jonathon M. Watson
                                          Matthew M Morrison
                                          633 17th Street, Suite 3000
                                          Denver, CO 80202
                                          Telephone: (303) 297-2900
                                          Facsimile: (303) 298-0940
                                          Email: jwatson@shermanhoward.com
                                          Email: mmorrison@shermanhoward.com

                                          Attorneys for Defendants




                                      3
Case 1:17-cv-01602-RM-NRN Document 79 Filed 02/05/19 USDC Colorado Page 4 of 4




                                        Certificate of Service

          I hereby certify that on February 5, 2019 I served a true and correct copy of the forgoing
  on the individuals below pursuant to Fed. R. Civ. P. 5.


                                                       s/Alexander Hood
                                                       Alexander Hood
                                                       Attorney for Plaintiffs




                                                   4
